 In the Matter of ETHYL CORPORATION(SODIUM AND TETRAETHYL LEADAREAS),EMPLOYERandLODGE 1366, INTERNATIONALASSOCIATION OFMACHINISTS,PETITIONERCase Nos. 15-RC-38 and 15-RC-39.-Decided October 28, 1948DECISIONANDORDERUpon a petition duly filed, a hearing in Case No. 15-RC-39 washeld before a hearing officer of the National Labor Relations Board.Thereafter, a separate petition in Case No. 15-RC-38 also having beenduly filed, these cases were consolidated, and a consolidated hearingwas held before the same hearing officer.The rulings made at thehearings by the hearing officer are free from prejudicial error andare hereby affirmed.Before the hearings were held, and again atthe hearings, the Employer moved to dismiss each of the petitions.For the reasons set forth in Section 3, below, the motions are granted.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner, and an intervening union, District 50, UnitedMine Workers of America, herein called the Intervenor, are labororganizations claiming to represent employees of the Employer.3.The alleged question concerning representation:The Petitioner seeks two separate units composed, respectively,of machinists and garage mechanics at the Employer's plant at BatonRouge, Louisiana, where the Employer is engaged in the productionof Ethyl Antiknock Compound. The Employer and the Intervenorcontend that the units sought are inappropriate.The Baton Rouge plant is divided into three production areas.Each area produces a different ingredient from which, by a series of'Chairman Herzog and Members Houston and Gray.80 N. L.R. B., No. 4.9 10DECISIONSOF NATIONALLABOR RELATIONS BOARDchemical compounds and reactions, the Employer's ultimate productis derived.Two collective bargaining units have been establishedin the plant.One unit, consisting of all production and maintenanceemployees in two of the threeplant areas, the Sodium and TetraethylLead areas,'- is currently represented by the Intervenor.The otherunit, consisting of all production and maintenance employees in thethird plant area, the Ethyl Chloridearea,2 is currently represented bya labororganization which is not a party to this proceeding.Proposed machine-shop unit:The Petitioner, in Case No. 15-RC-39,requests a unit of all machinists and helpers working in the machineand anode shops located in the Sodium and TetraethylLead areasof the plant. It urges, as the basis for the severance of such unitfrom the existing production and maintenance unit currently rep-resented by the Intervenor, that the machinists involved constitute areadily identifiable, homogeneous group of craft employees.The machine shop for the Sodium and TetraethylLead areas is amaintenance machine shop which is equipped with typical machinery,such aslathes, planers, drills, presses, mills, and boring bars.Theanode shop is equipped with machines similar to those in themachineshop.The machines in the anode shop, however, have been speciallyadapted for the manufacture of anodes from carbon blocks.3Occa-sionally, although the two shops are separately supervised, machinistswho are assigned to the machine shopuse someof thetools and ma-chines in the anode shop.Machinists working in the machine and anode shops areclassifiedas inside machinists.Approximately 24 of them are assigned to thetwo shops, with about 13 of them in the machine shop, and the balancein the anode shop. Six first-class machinist helpers 4 work with theinside machinists.The work of the machinists in the machine shopvaries.Thus, first-classmachinists normally are able to operate allthe machines in the shop. Some of the machinists, however,are spe-cialists;one of them operates only a drill press for the grinding ofplug cocks, and three of them are engaged solely in therepairing ofpumps.Each of the machinists in the anode shop works with, andoperates, a single kind of machine.:'This unit was established by the Board in 1944 in a proceeding in which the Board re-jected a contention that separate bargaining units should be established for production andmaintenance employees in the Sodium and Tetraethyl Lead areas.Matter of E. I. DuPontde Nemours & Company,58 N L. R. B 514.2The unit of production and maintenance employees in the Ethyl Chloride area of theEmployer's plant has existed since 1940.3Anodes made in the anode shop are used in the production of sodium. The shop isoperated on an assembly line principle. In addition to the machinists, its regular com-plement includes welders, tinsmiths, and iron workers.*Second andthird class helpers are not given permanent workassignments. ETHYL CORPORATION11In addition to the inside machinists whom the Petitioner seeks torepresent, there is another group of approximately 40 machinists ain the Sodium and Tetraethyl Lead areas who are classified as outsidemachinists.Sixteen first-class machinist helpers work with them.Like the inside machinists and their helpers, the latter group performsmaintenance work and is a part of the Employer's Maintenance De-partment.The outside machinists are all specialists.Thus, some ofthem perform work on the adjustment and repair of scales or re-frigerators; some work in a toolroom repairing pneumatic tools;some are classified as steel machinists; and others, classified as fieldmachinists, repair pumps, reduction gears, and turbines.The inside machinists in the machine and anode shops appear tohave like employment interests which arise from the similarity ofthe work they perform. Nevertheless, they are not, in our opinion,a group sufficiently differentiated from the numerically larger groupof outside machinists as to warrant their establishment in a unit whichdoes not include the latter employees. In so concluding, we aremindful of the following significant factors.Both the inside andoutside machinists are maintenance employees, receive identical wages,and work the same number of hours under similar working conditions.Interchange of the inside and outside machinists, though infrequent,has in fact occurred.While both groups are admittedly skilled, therecord indicates that certain of the outside machinists, such as the scalemachinists, are more highly skilled than many of the inside ma-chinists.The functions, moreover, of the inside machinists, in certaininstances, overlap those of the outside machinists: thus, some ofthe machinists within both groups are engaged in the repair and ad-justment of pumps; the field machinists, who are a part of the outsidegroup, utilize, in connection with their repair work, a field machineshop which, although smaller and not as well equipped as the generalmachine shop used by the inside machinists, is nevertheless equippedwith machinery and tools similar to those in the general machine shopand in the anode shop; and one of the inside machinists regularly in-spects, and repairs, tool grinders which are located at various siteswithin the Sodium and Tetraethyl Lead areas.And lastly, under theEmployer's training and testing program, all new maintenance em-ployees are placed in a pool and are not given permanent assignmentsas helpers to either inside or outside machinists until they have firstcompleted a 15-month general training period, in which is measurAd8 The figure does not Include the garage mechanics who are discussed below. 12DECISIONS OF NATIONALLABOR RELATIONS BOARDnot only their specific aptitude for either inside or outside machinistwork, but also their general aptitude for the machinist trade 6Under all the circumstances, therefore, we conclude that a unitlimited to inside machinists and their helpers is not an appropriateunit because it comprises only a segment of a craft group possessingsimilar skills and performing comparable work.7Proposed garage unit:The Petitioner, in Case No. 15-RC-38, re-quests a unit of all mechanics assigned to the garage located in, andoperated for, the Sodium and Tetraethyl Leadareas.As inthe caseof the unit request discussed above, the Petitioner contends that thegarage mechanics are craftsmen and that they should, therefore, besevered from the existing unit represented by the Intervenor.The garage for the Sodium and Tetraethyl Lead areasis an auto-motive repair and maintenance garage, where work is performed onbicycles, automobiles, trucks, jitneys, tractors, cranes, and other port-able gasoline-driven equipment.Althoughengines are there dis-mantled and reassembled, the garage is only equipped for minor re-pairwork, such as the changing of tires, the cleaning of carburetorsand spark plugs, and the relining of brakes.Major repair work, suchas engineoverhauling, cannot be accomplished, because tools and equip-ment of the sort generally found in large commercial garages are lack-ing.Accordingly, if it is necessary to rebore the cylinders of an en-gine, the engine block is taken to a commercial establishment.There are eight mechanics and two helpers regularly assigned to thegarage.8The mechanics are classified as outside machinists, andreceive thesamerates of pay as the inside and other outside machinistsdiscussed above.Although a training program exists for the helpersin the garage, it is not an apprentice program in the strict sense of thatterm.Thus, in the event of a job vacancy among the garage me-9The Employer also maintains a machine shop in, and for, the Ethvl Chloride area, andhas machinists in that area who perform tasks similar to those performed by the inside andoutside machinists in the Sodium and Tetraeythl Lead areas. Significantly, however, inthe Ethyl Chloride area, no classification distinction is made between inside and outsidemachinists,and all machinists are there used interchangeably and are given assignmentsboth in and out of the machine ihop.'rSeeMatter of Teletype Corporation,79 N. L. R. B. 1044,and cases cited therein;Matterof Shell Oil Company,79 N. L R. B. 618.The facts in this case are distinguishable from those inMatter of International HarvesterCompany,79 N. L. It. B. 1452,where the Board recently found a toolroom unit appro-priate even though some of the employee classifications and skills included therein wereduplicated elsewhere in the plant.In theHarvestercase, unlike the instant case, therewas no problem of craft severance;the duplication of classifications and skills occurredamong toolroom employees and production employees who received different wage rates ;and those toolroom employees who had opposite numbers among the production employeeswere semi-skilled and constituted a fringe group with respect to the highly skilled em-ployees who formed the nucleus of the unit found appropriate.8Two of the mechanics spend the greater portion of their time outside the garage, work-ing on the maintenance of the Employer's Diesel locomotives. ETHYL CORPORATION13outside machinist, would be accorded a priority in filling the job overa qualified first class helper permanently assigned to work with thegarage mechanics.The Board, inMatter of Gulf Oil Corporation,9recently held thatgarage mechanics performing work similar to that performed by thegarage mechanics herein, were not true craft employees; and, on thatground, refused to permit their severance from an established bargain-ing unit.Even more persuasive reasons exist for a like conclusionand treatment in the instant case, where the garage mechanics performonly a portion of the maintenance and repair work generally carriedon by automotive mechanics working in garages, and the portion whichthey undertake is relatively less complex than that which is left undone.Accordingly, under all the circumstances, we find that the garagemechanics are not true craftsmen, and may not, therefore, be severedfrom the bargaining unit of production and maintenance employees inthe Sodium and Tetraethyl Lead areas ioFor the foregoing reasons, we find that no question affecting com-merce exists concerning the representation of employees of the Em-ployer, within the meaning of Section 9 (c) (1) and Section 2 (6) and(7) of the Act.Accordingly, we shall dismiss the petitions.ORDERIT isHEREBYolDEREDthat the petitions herein be, and they herebyare, dismissed.sCase No 16-R-2238, Supplemental Decision and Order issued on October 8,1948 (79N. L. R. B. 1274).10 In the Supplemental Decision and Order in theGulf Oilcase,supra,the majority ofthe Board also held that garage mechanics may not be severed from an established unit ona basis other than their existence as a craft.As the majority position now has the statusof Board law, Board Members Houston and Gray deem themselves bound thereby, andconsequently find it unnecessary to reiterate their previously expressed dissenting views.